TYSON, Judge.
This cause is hereby remanded with directions to the Circuit Court of Baldwin County, Alabama, to conduct a new sentencing hearing, with Alvin L. Scott and his counsel present. Thereafter, the trial court shall enter an appropriate judgment and sentence in accordance with the opinion of the Supreme Court of Alabama in this cause (Scott v. State, 460 So.2d 1371, 1984, as extended on rehearing September 14, 1984).
Thereafter, an appropriate return shall be filed in the Court of Criminal Appeals of Alabama, 460 So.2d 1364, showing the new *1376judgment and sentence in accordance with the opinion of the Supreme Court of Alabama as aforesaid.
REMANDED WITH DIRECTIONS.
All the Judges concur.
Appeal after remand, Ala.Cr.App., 460 So.2d 1376.